Citation Nr: 0806090	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-32 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
service-connected bipolar disorder.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at law


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1975 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.


FINDING OF FACT

Bipolar disorder results in total occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, and mood due to 
repeated suicidal and homicidal ideation; impulsivity; 
irritability and outbursts of violence; difficulty 
concentrating; decreased interest; hypervigilance and 
exaggerated startle response; feelings of hopelessness and 
worthlessness; difficulty getting along with people and being 
isolated; impaired judgment and insight; occasional visual 
hallucinations; and unemployability.


CONCLUSION OF LAW

The criteria for an initial evaluation of 100 percent for 
bipolar disorder have been met for the entire appeal period.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9432 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant a 100 percent rating for 
bipolar disorder herein constitutes a complete grant of the 
benefit sought on appeal, no further action is required to 
comply with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005)) and the implementing 
regulations.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's psychiatric disability.  Also, in 
Fenderson, the Court discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  As such, in 
accordance with Fenderson, the Board has considered the 
propriety of staged ratings in evaluating the veteran's 
service-connected bipolar disorder.

The veteran's service-connected bipolar disorder is assigned 
a 70 percent rating evaluation pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9432 (2007).  The veteran contends that his 
symptomology is worse than is contemplated under such rating, 
and that a higher rating should, therefore, be assigned.  

As indicated, the regulations establish a General Rating 
Formula.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the 
manifestations of particular symptoms.  However, the use of 
the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve only as examples 
of the type and degree of the symptoms, or their effects, 
that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 
4.130 is not restricted to the symptoms provided in the 
Diagnostic Code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV). 

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The criteria for a 100 percent rating are:
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9432.

After careful review of all the evidence of record, including 
the evidence set forth below, the Board finds an initial 
evaluation of 100 percent is warranted because the veteran's 
bipolar disorder symptomatology renders him socially 
isolated, with repeated suicidal and homicidal ideation, and 
unable to obtain and maintain gainful employment.

The Board notes that the veteran has been treated in both 
inpatient and outpatient settings for his psychiatric 
disability, with multiple hospitalizations reflected in the 
record.  The veteran voluntarily entered a private hospital 
in February 2003 after a suicide attempt.  He was transferred 
to a VA facility and inpatient records dated from February 
2003 to April 2004 show symptoms such as hopelessness, 
depression, uncontrollable rage, feeling worthless, and 
repeated suicidal, as well as homicidal, ideation.  Impaired 
judgment and visual hallucinations were also noted, but 
personal hygiene and attire were reported as appropriate.  A 
March 2003 record reveals that the veteran had experienced 
serious problems getting along with people, including his 
sexual partner/spouse, anxiety, and trouble with 
concentration and memory.  Reports of affect ranged from 
mildly depressed to upbeat and pleasant.  His Global 
Assessment of Functioning (GAF) scores ranged from 35 to 40.  
A February 2003 letter by P. H. and Dr. R. B. opines that the 
veteran was not capable of working then or in the foreseeable 
future due to his psychiatric disability. 

A report from psychological testing in June 2003 indicates 
acute emotional turmoil, resulting in impaired reality 
testing, paranoia, suspicion, emotional lability, hostility, 
and impulsivity.  Repeated hospitalizations occurred 
throughout 2003 as indicated by discharge summaries dated in 
July 2003, September 2003, and January 2004.  The July 2003 
discharge summary reveals the veteran to be desultory, with 
no desire to change or do much at admission.  At discharge, 
the summary indicates, he was functioning fairly well, 
although a guardian to manage his funds was recommended.  The 
September 2003 and January 2004 summaries reveal that the 
veteran reconstituted well while an inpatient.  Suicidal and 
homicidal ideation were again indicated, and GAF scores 
remained at 35. 

A VA examination was conducted in April 2004.  At the 
examination, the veteran reported violent outbursts, 
accompanied by impulsiveness, leading to poor judgment.  He 
also reported periods of depression, decreased interests, and 
a history of numerous suicide attempts.  The veteran 
indicated social and emotional withdrawal, hyperarousal, 
sleep disturbance, hypervigilance, excess startle reaction, 
anger, and irritability.  He was observed to be alert, 
oriented, and cooperative, with a neutral mood.  The examiner 
noted clear and goal-oriented thoughts, and no current 
delusions or hallucinations.  Diagnoses included bipolar 
disorder, post-traumatic stress disorder (PTSD), and cocaine 
dependence in early full remission.  The examiner assigned a 
GAF score of 42.  

VA treatment records dated from May 2004 to April 2005 some 
signs of improvement in the veteran's symptomology.  Suicidal 
and homicidal ideation were no longer reported.  GAF scores 
ranging from 50 to 55 were noted.  The veteran was described 
as being fairly isolated, with little to no social or family 
support; however, a November 2004 record states that the 
veteran was pleased with his relationships with his daughter 
and grandson.  Other November 2004 records reveal that the 
veteran was alert and oriented, neatly groomed, pleasant, and 
cooperative, and exhibited good eye contact.  His mood was 
noted to have been fairly stable.  

However, a May 2005 mental status examination indicates some 
regression of symptoms.  Although the veteran appeared well 
groomed, alert, and oriented, and exhibited speech at the 
normal rate and volume, his mood was noted to be paranoid and 
his affect, dysphoric.  Thought processes were observed to be 
linear and no current suicidal or homicidal ideation was 
recorded, but judgment and insight were impaired.  An 
increase in psychosis was noted generally, although the 
physician indicated that such increase may have been due to 
the veteran's current stressful living environment.  The GAF 
score assigned was 55.

The Board notes that the veteran has been assigned GAF scores 
ranging from 35 to 55 based upon his psychiatric impairment.  
A GAF score of 31-40 contemplates some impairment in reality 
testing or communications (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF score of 41-50 contemplates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or social functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
See DSM-IV at 44-47.  While a GAF score is highly probative 
as it relates directly to the veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders, the GAF scores assigned 
in a case are not dispositive of whether overall improvement 
has been established; rather, they must be considered in 
light of the actual symptoms of the veteran's disorder.  See 
38 C.F.R. § 4.126(a).

In addition to his diagnosis of bipolar disorder, the veteran 
has a current diagnosis of PTSD.  However, the Board finds 
that there is an inadequate basis in the record upon which to 
dissociate the veteran's symptoms of bipolar disorder from 
his PTSD symptoms.  See Mittleider v. West, 11 Vet. App. 181 
(1998) (when it is not possible to separate the effects of 
the service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
on any issue be resolved in the veteran's favor, and that 
such signs and symptoms be attributed to the service-
connected condition).  Additionally, in the September 2004 VA 
opinion, the examiner stated that, except for the re-
experiencing phenomenon in the form of memories and painful 
nightmares, the remainder of the veteran's symptoms could be 
the result of either bipolar disorder or PTSD. 
Thus, taking the relevant evidence into account, the Board 
finds that, although some of the veteran's symptomology 
befits a 70 percent rating and at times has shown some 
improvement, the overall picture of his symptomology more 
nearly approximates a 100 percent rating evaluation.  38 
C.F.R. §4.130, Diagnostic Code 9432.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, 
resolving all reasonable doubt in favor of the veteran, the 
Board finds that the evidence warrants a rating of 100 
percent for the veteran's bipolar disorder for the entire 
appeal period.


ORDER

Entitlement to an initial rating evaluation of 100 percent 
for service-connected bipolar disorder is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


